Citation Nr: 1534006	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  12-30 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to Agent Orange exposure.

2.  Entitlement to higher initial disability ratings for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to February 8, 2013, and 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Michele L. Zimbler, Agent


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to December 1968. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from May and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The May 2011 rating decision granted service connection for PTSD with an evaluation of 30 percent, effective December 19, 2005.  The August 2011 rating decision denied service connection for diabetes mellitus, type II.

Subsequently, in an April 2015 decision the evaluation of PTSD was increased to 50 percent, effective February 8, 2013.  This action did not satisfy the Veteran's appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for diabetes mellitus, type II, claimed as due to Agent Orange exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to February 8, 2013, the impairment from the Veteran's PTSD more closely approximated occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks than reduced reliability and productivity with symptoms to include panic attacks once or twice per month.


2.  Since February 8, 2013, the impairment from the Veteran's PTSD has more closely approximated deficiencies in most areas with symptoms to include difficulty in understanding complex commands, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, obsessional rituals which interfere with routine activities, and neglect of personal appearance and hygiene.


CONCLUSIONS OF LAW

1.  For the rating period prior to February 8, 2013, the criteria for an initial disability rating greater than 30 percent for PTSD are not met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013). 

2.  For the rating period after February 8, 2013, the criteria for a disability rating of 70 percent, but not higher, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claim for PTSD is a "downstream" element of the RO's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In April 2010 VA notified the Veteran of the information and evidence needed to substantiate and complete the service connection claim for PTSD, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a) , must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the VCAA notice was provided prior to the currently appealed rating decision; thus, all of this notice was timely.  The notice provided also discussed how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's electronic claims file; the Veteran has not contended otherwise.  

The Veteran has been provided with VA examinations which address the current nature and severity of his service-connected PTSD.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Legal Criteria 

The Board has reviewed the evidence in the electronic claims files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims. 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Additionally, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria are as follows.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Background Information

Service connection for PTSD was granted in the May 2011 rating decision on appeal, with an evaluation of 30 percent effective December 19, 2005.  Subsequently, the evaluation of PTSD was increased to 50 percent, effective February 8, 2013.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected PTSD.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

The Veteran was afforded a VA examination in July 2010 in which he reported taking anti-depressant medication.  The Veteran reported being married for 30 years, being very close to his adopted son, remained close to his mother, socialized with friends, and enjoyed snorkeling and riding a motorcycle for leisure.  His general appearance was clean/neatly groomed, speech was unremarkable, attitude was cooperative/friendly, affect and mood were normal/good, attention and orientation were intact, and thought process and content were unremarkable.  The Veteran denied having delusions or hallucinations.  There was no inappropriate behavior.  The Veteran reported obsessive/ritualistic behavior, panic attacks once or twice per month (usually occurring when in crowds, lasting for a few minutes), but denied homicidal or suicidal thoughts.  Impulse control was good with no episodes of violence, and memory was normal.  The Veteran noted that he retired in 2008 due to medical (physical) problems.  The examiner diagnosed PTSD and assigned a Global Assessment of Functioning (GAF) score of 55.  The examiner noted PTSD signs and symptoms that were transient or mild and decrease work efficiency and ability to perform occupation tasks only during periods of significant stress.

VA mental health treatment records also show PTSD symptoms and impairment to include moods ranging from depressed to euthymic, restricted affect, chronic sleep impairment, fair to good judgment and insight, logical thought process without delusions, appropriate dress, good impulse control, normal orientation, normal speech, and a lack of suicidal or homicidal thoughts.

The Veteran was afforded a VA-contracted examination in February 2013 in which he reported caring for his mother, conflicts with his spouse, and worry about his inability to sleep and health problems.  The Veteran also reported marked difficulties in interpersonal relationships and spent most of his time in isolation.  The Veteran reported very restricted social life with few activities.  He reported symptoms and impairment from the PTSD to include recurrent and distressing recollections/dreams, acting or feeling as if the traumatic event were recurring, avoidance, markedly diminished interest or participation in significant events, feelings of detachment or estrangement, restricted range of affect, sense of a foreshortened future, sleep disturbances, irritability or outburst of anger, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less, mild memory loss (such as forgetting names, directions, or recent events), difficulty in understanding complex commands, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, obsessional rituals which interfere with routine activities, and neglect of personal appearance and hygiene.  The examiner assigned a GAF score of 51.  The examiner found occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

Analysis - Prior to February 8, 2013

Applying the aforementioned PTSD rating criteria to the medical and lay evidence outlined above (prior to February 8, 2013), the Board concludes that the Veteran does not meet the criteria for a rating in excess of 30 percent for this time period 
as his symptoms and their effect on his ability to function occupationally and socially most nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  For the period under review, the Veteran's PTSD was primarily manifested by symptoms such as obsessive/ritualistic behavior and panic attacks once or twice per month.  It was not manifested by flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; or difficulty in establishing effective work and social relationships.

The Board notes that the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, as noted above, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board acknowledges that obsessive/ritualistic behavior is listed in the criteria for a 70 percent disability rating.  However, there is no indication that this was interfering with routine activities.  Indeed, the Veteran reported maintaining various relationships with his spouse, adopted son, friends, and family.  In addition, the record reflects the Veteran enjoyed snorkeling, riding a motorcycle for leisure, and was retired due to physical problems.  In short, the Veteran's functioning was generally reliable and productive during the relevant period in spite of other symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) (although symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the Veteran's level of occupational and social impairment).  It follows, then, that the evidence does not reflect that the Veteran's symptomatology resulted in occupational and social impairment with reduced reliability and productivity.

Analysis - After February 8, 2013

Applying the aforementioned PTSD rating criteria to the February 2013 examination report, the Board concludes that the Veteran meets the criteria for a rating of 70 percent, but not higher.  The Veteran stated at that time that his PTSD caused difficulty in understanding complex commands, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, obsessional rituals which interfere with routine activities, and neglect of personal appearance and hygiene.  He also indicated that he did not socialize.  Although the Veteran does not have all the symptomatology demonstrative of the assignment of a 70 percent rating, the Board finds that the impact of the Veteran's PTSD on his social and occupational functioning sufficiently approximates the degree of impairment contemplated by a 70 percent rating after February 8, 2013.  38 C.F.R. § 4.7 (2013).

The Board is unable to find that the occupational and social impairment from the Veteran's PTSD more nearly approximated the total impairment required for a 100 percent rating during any period of the claim.  

In this regard, although the Board notes that neglect of personal appearance and hygiene and severe isolation was reported to the examiner in February 2013, the Veteran did not have gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  To this point, although the Veteran had difficulties in interpersonal relationships, he was still married to his spouse and was able to care for his mother.  That is, the Board observes that the evidence does not demonstrate symptomatology which is more suggestive of total occupational and social impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

VA must also consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determination above the Board has considered the lay evidence offered by the Veteran and his representative in the form of correspondence to VA and statements to medical providers and examiners.  The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as feelings associated with PTSD.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a) (2).  

However, as a layperson, without the appropriate medical training and expertise, he is not competent to provide a competent and persuasive opinion on a medical matter, especially the severity of his psychiatric disability in terms of the applicable rating criteria.  King v. Shinseki, No. 2011-7159 (Fed. Cir. Dec. 5, 2012).  Rather, that necessarily requires appropriate medical findings regarding the extent and nature of his psychiatric disorder.

In determining that the Veteran's PTSD warrants the aforementioned disability ratings, the Board has considered the GAF scores assigned for the Veteran.  GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

A GAF score of 51-60 is appropriate where there are, "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  The GAF scores do not correlate to any specific rating.  The Board has found the examination findings and the actual assessments of the Veteran's occupational and social functioning to be more probative than the GAF scores.

Other Considerations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b) (1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).


Here, the symptomatology and impairment caused by the Veteran's service-connected PTSD are specifically contemplated by the rating criteria, as shown above.  There are no other ratable symptoms stemming from the disability that are not currently considered in the rating criteria.  Likewise, all of the Veteran's symptoms and manifestations have been considered.  In this case, comparing the Veteran's disability level and symptomatology for PTSD alone, to the rating schedule, the Board finds that the degree of disability throughout the applicable rating periods under consideration is contemplated by the rating schedule; therefore, the assigned ratings are adequate.  In the absence of exceptional factors associated with the disability (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  As such, referral for consideration for an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b) (1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in a rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In the aforementioned VA examination reports, the Veteran noted he is retired but not due to his PTSD.  Inasmuch as the claims file does not contain competent evidence that a service-connected disorder alone has rendered the Veteran unemployable, the matter of entitlement to a TDIU is not before the Board.  Rice, 22 Vet. App. 447.





ORDER

Entitlement to a rating in excess of 30 percent for PTSD prior to February 8, 2013, is denied.

Entitlement to a rating of 70 percent for PTSD since February 8, 2013, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Board finds that additional evidentiary development is required before the claim for service connection for diabetes mellitus, type II, is decided.

The Veteran's claimed diabetes mellitus, type II, is on a list of diseases which are presumed to be related to service for veterans who served in the Republic of Vietnam between January 9, 1962 and May 7, 1975.  See 38 C.F.R. §§ 3.307(a) (6), 3.309(e).  Under these regulations, the Veteran may be eligible to receive compensation for diabetes mellitus, type II, even if there is no evidence that he suffered from the disease in service, if he served in Vietnam at the relevant time. 

The Veteran was in the Navy at the relevant time and was assigned to the U.S.S. Cochrane (DDG-21), transferred on December 19, 1967, until December 1968.

The Veteran contends that he was exposed to Agent Orange during his service aboard the Cochrane as the ship was in the DaNang Harbor, Mekong Delta, and was close to shorelines.  To this point, he submitted photographs in June 2010 that he claimed showed that river boats were in contact with the Cochrane when unloading supplies.

In short, the Veteran's off shore (referred to as "Blue Water") service aboard the Cochrane does not meet the regulatory definition of "Service in the Republic of Vietnam" to allow for presumptive exposure to herbicides.  38 C.F.R. § 3.307(a) (6) (iii); VAOPGCPREC 27-97; Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), Gray v. McDonald, No. 13-3339 (April 23, 2015).  However, the presumption of herbicide exposure would attach to any shipboard operations which occurred in the inland waters of Vietnam, which include the rivers, canals, estuaries and delta areas of Vietnam (referred to as "Brown Water" service).  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a) (6) (iii); VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.

The Veteran's representative submitted a copy of an Internet article of the Cochrane's history in July 2011 in which it noted deployment to the Western Pacific (WESTPAC), participation in search and rescue operations, and operations in support of Operation Sea Dragon off the coast of North Vietnam.  

The Board finds that it is unclear whether or not the Veteran qualifies for the regulatory presumption of herbicide exposure.  It is clear that the Veteran spent months in close proximity to the coast of Vietnam when he was aboard the Cochrane.  If the ship anchored in or entered the "mouth" of certain rivers in Vietnam when the Veteran was aboard, his service on the ship could qualify as service within Vietnam's inland waterways.  See M21-1 Manual, pt. IV, subpart ii., 1.H.; see also September 2010 Veterans Benefit Administration Training Letter (Training Letter 10-06). 

The Veteran may qualify for the herbicide exposure presumption based on service within Vietnam's inland waterways if his ship's deck logs refer to anchoring or entering "brown water" locations.  See VA Training Letter 10-06 at 7-8.  It is necessary to remand this case so that the AOJ can obtain deck logs from the U.S.S. Cochrane (DDG-21) during the relevant times.

Accordingly, the case is REMANDED for the following action:

1.  Request deck logs for the U.S.S. Cochrane (DDG-21) during that ship's cruise to the Western Pacific in December 1967 to December 1968.  If the logs for the full period cannot be obtained, the claims file should contain documentation as to the attempts made.

2.  Then, the AOJ should review all of the evidence of record, and in concert with the recently decided case of Gray v. McDonald, No. 13-3339 (April 23, 2015), should make a determination as to whether it is at least as likely as not that the U.S.S. Cochrane (DDG-21) had any shipboard operations which occurred in the inland waters of Vietnam from December 19, 1967, until December 1968, which would meet the criteria for the purposes of applying the presumptive provisions of 38 C.F.R. § 3.307, 3.309(e). 

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions.  If an opinion cannot be provided without resorting to mere speculation, such should be stated along with supporting rationale.
 
3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for diabetes mellitus, type II, to include as due to exposure during service to Agent Orange.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


